PER CURIAM.
Pursuant to the inherent powers of the Court under Article V, Section 15 of the Florida Constitution, Article XVIII, Sections III and VIII of the Integration Rule of The Florida Bar are amended to revise the procedures regarding certification of clinical training.
Sections III C and VIII A.l. are amended to read:
III. C. Be certified by the dean of his law school as being of good character and competent legal ability, and as being adequately trained to perform as a legal intern in a law school practice program.
VIII. A.l. Files a certification in the same manner and subject to the same limitations as that required to be filed by the law school dean and files a separate certificate of the dean stating1 that the law student has successfully completed the law school practice program. This certification may be withdrawn in the same manner as provided for the law school dean’s withdrawal of his certification. The maximum term of certification for graduates shall be twelve (12) months from graduation.
These amendments shall become effective immediately.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.